United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-2126EA
                                   _____________

Shanna McCoy,                            *
                                         * On Appeal from the United
             Appellant,                  * States District Court
                                         * for the Eastern District
      v.                                 * of Arkansas.
                                         *
Metropolitan National Bank,              * [Not To Be Published]
                                         *
             Appellee.                   *
                                    ___________

                          Submitted: February 2, 2001
                              Filed: February 9, 2001
                                  ___________

Before McMILLIAN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       Shanna McCoy, an African-American/American Indian diagnosed with cerebral
palsy, brought this employment discrimination action against her former employer,
Metropolitan National Bank (Metropolitan), alleging Metropolitan discharged her
based on her disability, in violation of the Americans with Disabilities Act (ADA), 42
U.S.C. §§ 12101 to 12213, and discriminated against her because of her race, in
violation of Title VII of the Civil Rights Act of 1993, 42 U.S.C. §§ 2000e to 2000e-17,
42 U.S.C. § 1981, and the Arkansas Civil Rights Act. McCoy alleged that
Metropolitan failed to accommodate her disabilities (which she claimed included carpal
tunnel syndrome and hearing loss), terminated her after she was absent from work
because of medical problems that were exacerbated by her cerebral palsy, treated her
differently from similarly situated white employees, and subjected her to a hostile work
environment. The District Court1 granted summary judgment to Metropolitan, and
McCoy appeals. We affirm.

       We conclude that McCoy did not make a prima facie case of disability
discrimination, because she did not show she was qualified for her position.2 See
Moore v. Payless Shoe Source, Inc., 187 F.3d 845, 848 (8th Cir. 1999) (employee who
is absent from work on regular basis is unable to satisfy any functions of job in
question, much less essential function); Snow v. Ridgeview Med. Ctr., 128 F.3d 1201,
1206 (8th Cir. 1997) (prima facie elements). McCoy did not otherwise show that
Metropolitan discriminated against her by failing to accommodate a disability, because
she did not produce any evidence that her hearing problems and carpal tunnel syndrome
constituted disabilities that substantially limited major life activities. See 42 U.S.C.
§§ 12112(b)(5)(A)-(B), 12111(8), 12102(2).

       McCoy did not establish a prima facie case of race discrimination, see Hill v. St.
Louis Univ., 123 F.3d 1114, 1119 (8th Cir. 1997) (prima facie elements), because she
did not show that similarly situated employees were treated differently, see Palesch v.
Missouri Comm’n on Human Rights, 233 F.3d 560, 568 (8th Cir. 2000) (in
discriminatory-discipline claims, employees are similarly situated if they are involved
in or accused of same offense and disciplined in different ways). As to McCoy’s
hostile-work-environment claim, we find McCoy did not show that the incidents of


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
      2
       Cases under the Arkansas Civil Rights Act follow the same burden-shifting
framework as Title VII cases, and this circuit has held that the Arkansas Supreme Court
would consider analogous federal ADA decisions in deciding disability cases under the
Act. See Greer v. Emerson Elec. Co., 185 F.3d 917, 920-21 (8th Cir. 1999).
                                           -2-
which she complained were so “severe or pervasive” as to create an abusive working
environment. See Harris v. Forklift Sys., Inc., 510 U.S. 17, 21, 23 (1993) (conduct
must be sufficiently severe or pervasive to create objectively hostile work environment;
factors include frequency and severity of discriminatory conduct, whether it is
physically threatening or humiliating, or mere offensive utterance, and whether it
unreasonably interferes with employee’s work performance).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-